DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the arguments against the rejection of claims 1-20 under 35 USC 101, Applicant argues that the claims do not recite any mental process and are therefore patent eligible under 35 USC 101; the Examiner respectfully disagrees. Implementation of a machine learning network that is implemented on “one or more processors” are merely computer implementation as described in the PEG Prong 2A, Step 2 analysis reproduced below, and “electronically” transcribing recorded audio and “automatically” generating structured medical note are merely a result from the computer implementation from the machine learning network implemented on the one or more processors as noted in the updated rejection. Additionally, the system being more accurate and less likely to leave out critical information than a human and the system alleviating the use of time-crunched healthcare workers incorrectly transcribing recorded speech and/or omitting critical details of the patient encounter indicate an improvement to the cited abstract idea, however does not indicate an improvement to the computer technologies that the judicial exception is implemented on.

Additionally, Applicant argues that claim 1 integrates the abstract idea into a practical application by defining a system that electronically transcribes patient-provider communication and generates a structured medical note automatically, with greater speed, accuracy, and completeness than a human, and incorporates any subsequent physician corrections to improved further output of the system; the Examiner respectfully disagrees. The arguments indicate an improvement to the cited abstract idea, however does not indicate an improvement to the computer technologies that the judicial exception is implemented on. Applicant does not provide adequate evidence or technical reasoning on how the process improves the efficiency of the computer and is beyond conventional use of components, as opposed to the efficiency of the process, or of any other technological aspect of the computer. The Examiner asserts that there is no indication here that the claimed invention addresses a problem specifically arising in the realm of computer technology and would not integrate the exception into a practical application as a whole. See MPEP 2106.05(a)II., notably “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology.”

Regarding the arguments against the rejection of claims 1-20 under 35 USC 103, the Examiner agrees and therefore the claim’s rejections under 35 USC 103 have been withdrawn.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-10 are related to a system (i.e., a machine), and claims 11-20 are also related to a method (i.e., a process). Accordingly, claims 1-20 are all within at least one of the four statutory categories. 

2019 PEG: Step 2A- Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:

A system for automatically generating, by one or more processors, a structured medical note during a remote medical consultation, the system comprising: 
a provider tele-presence device in the vicinity of a medical provider and coupled to a communication network, the provider tele-presence device configured to provide two-way audio communication between the medical provider and a patient in the vicinity of a patient tele- presence device, wherein the provider tele-presence device is further configured to display, to the medical provider, information from a medical record of the patient and record audio data from communication between the medical provider and the patient; 
a machine learning network implemented on the one or more processors receiving the patient’s medical record and recorded audio data from the provider tele-presence device, the machine learning network configured to distinguish between speech of the medical provider and speech of the patient, electronically transcribe at least the speech of the medical provider, and automatically generate a structured medical note including at least a portion of the medical record and at least a portion of the transcribed speech, and wherein the structured medical note is stored in a medical documentation server in association with an identity of a patient and includes at least a first field for subjective information, a second field for objective information, a third field for assessment information, and a forth field for treatment plan information;
 a feedback system implemented on the one or more processors configured to receive physician corrections to the automatically generated structured medical note and update the machine learning network based on the physician corrections.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because structuring what to write in a medical note based on information from medical provider’s audio is an analysis and judgement that can be performed in the human mind and by aid of pen and paper. Additionally, distinguishing the audio between the provider and patients can be performed mentally. Once audio and medical record data is received, that information can be observed and transcribed; relevant information such as subjective, objective, assessment, and treatment plan information can be extracted and then added to the note. Additionally, the claims recite “organizing human activity and managing human interactions” because the conversation interactions between a physician and user are managed by the system to create a structured medical note, and the step of receiving corrections from a physician to correct the note are included in the management.

Any limitations not identified above as part of the at least one abstract idea are deemed “additional elements” (i.e., receiving data) and will be discussed in further detail below. 

Accordingly, the claim as a whole recites at least one abstract idea.

Furthermore, the abstract idea for Claim 11 is identical as the abstract idea for Claim 1, because the only difference between Claims 11 and 11 is that Claim 11 recites a method, whereas Claim 1 recites a system that receives data, which as discussed below are deemed to merely be “additional elements”.  

Furthermore, depending claims 4, 7, 8, 14, 17, 18 further define the at least one abstract idea, and thus fail to make the abstract idea any les abstract.

In relation to claims 4 and 14, audio is being transcribed into text through machine learning and determining what is to be written based on response time, pause, or tone in the voice, and therefore merely further define steps that were indicated as being part of the abstract idea, and is thus part of a mental process.

In relation to claims 7 and 17, a medical provider editing the note while it is being generated merely further defines steps that were indicated as being part of the abstract idea, and is thus part of a mental process.

In relation to claims 8 and 18, a medical provider editing the note while after it is generated merely further defines steps that were indicated as being part of the abstract idea, and is thus part of a mental process.

2019 PEG: Step 2A- Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrates the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exceptions into a “practical application.”

In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system for automatically generating, by one ore more processors (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)), a structured medical note during a remote medical consultation, the system comprising: 
a provider tele-presence device in the vicinity of a medical provider and coupled to a communication network, the provider tele-presence device configured to provide two-way audio communication between the medical provider and a patient in the vicinity of a patient tele- presence device, wherein the provider tele-presence device is further configured to display, to the medical provider, information from a medical record of the patient and record audio data from communication between the medical provider and the patient (merely data gathering steps as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc.); 
a machine learning network implemented on the one or more processors (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) receiving the patient’s medical record and recorded audio data from the provider tele-presence device, the machine learning network configured to distinguish between speech of the medical provider and speech of the patient, electronically (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) transcribe at least the speech of the medical provider, and automatically (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)) generate a structured medical note including at least a portion of the medical record and at least a portion of the transcribed speech, and wherein the structured medical note is stored in a medical documentation server in association with an identity of a patient (merely post solution activity as noted below, see MPEP 2106.05(g) and Versata Dev. Group, Inc. v. SAP Am., Inc. ) and includes at least a first field for subjective information, a second field for objective information, a third field for assessment information, and a forth field for treatment plan information;
 a feedback system implemented on the one or more processors configured to receive physician corrections to the automatically generated structured medical note and update the machine learning network based on the physician corrections (merely invokes use of computer and computer components as a tool as noted below, see MPEP 2106.05(f)).

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.

Regarding the additional limitations of the system implemented on one or more processors and including the communication network, tele-presence device, and the medical documentation server coupled to the network, the machine learning network implemented on the one or more processors to electronically transcribe and automatically generate a structured medical note, and the feedback system implemented on the one or more processors to update the machine learning network, Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).

Regarding the additional limitation of the two way communication for receiving audio data from the provider tele-presence device and gathering information from the medical record of the patient, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).   

Regarding the additional limitation of the structured medical note is stored in the medical documentation server in association with an identity of a patient, this is merely post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to generate a medical note, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05).

For these reasons, representative independent claim 1 and analogous independent claim 11 do not recite additional elements that integrate the judicial exceptions into a practical application.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set below: 

Claims 2 and 12: These claims specify specific types of data to be gathered (receiving audio) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claims 3 and 13: These claims specify specific types of data to be gathered (receiving data) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claims 4 and 14: These claims merely amount to merely using a computer (use of a preprocessor and a machine learning network to carry out determining voice to be put into text) to perform the at least one abstract idea (see MPEP § 2106.05(f)).  Additionally, these claims specify specific types of data to be gathered (providing the audio text to machine learning network) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claims 5 and 15: These claims merely amount to merely using a computer (the telepresence device is a desktop computer and other devices, and a robotic endpoint, which could be a user interface) to perform the at least one abstract idea (see MPEP § 2106.05(f)).  

Claims 6 and 16: These claims merely amount to merely using a computer (machine learning network being executed on the tele-presence device or server) to perform the at least one abstract idea (see MPEP § 2106.05(f)).  

Claims 7 and 17: These claims merely amount to merely using a computer (use of an interface of the device) to perform the at least one abstract idea (see MPEP § 2106.05(f)).  

Claims 8 and 18: These claims merely amount to merely using a computer (use of an interface of the device) to perform the at least one abstract idea (see MPEP § 2106.05(f)).  

Claims 9 and 19: These claims specify specific types of data to be gathered (receiving data) and therefore merely represent insignificant extra solution activity (see MPEP § 2106.05(g)).

Claims 10 and 20: These claims merely amount to merely using a computer (telepresence device is a computer) to perform the at least one abstract idea (see MPEP § 2106.05(f)).  

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.

Regarding the additional limitations of the system implemented on one or more processors and including the communication network, tele-presence device, and the medical documentation server coupled to the network, the machine learning network implemented on the one or more processors to electronically transcribe and automatically generate a structured medical note, and the feedback system implemented on the one or more processors to update the machine learning network, Examiner submits that these limitations amount to merely using a computer and/or computer components to perform the above-noted at least one abstract idea of a mental process (see MPEP § 2106.05(f)).

Regarding the additional limitation of the two way communication for receiving audio data from the provider tele-presence device and gathering information from the medical record of the patient, this is merely pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”).   

Regarding the additional limitation of the structured medical note is stored in the medical documentation server in association with an identity of a patient, this is merely post-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of insignificant application to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g) and MPEP § 2106.05(d)(II), specifically “Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;”).

The dependent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exceptions for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter. 



Allowable Subject Matter
The following references have been previously considered, however do not teach the instant application separately or in combination: 
US 2017/0116384 A1 to Ghani teaches of a tele-presence system for a provider and patient to engage in telemedicine with each other and allows for the storage or relevant medical notes and documents, however does not teach of the use of a machine learning network implemented on one or more processors configured to distinguish between speech of the medical provider and speech of the patient and generating a note comprising of a field for subjective information, a field for objective information, and a third field for assessment information.
US 2018/0150605 A1 to Co et al. teaches of a medical note being constructed from a conversation between a physician and patient from implementation of a neural network, however does not teach of the use of a tele-presence device to establish communication between a physician and patient and does not teach of generating a note comprising of a field for subjective information, a field for objective information, and a third field for assessment information.
US 2013/0311201 to Chatfield et al. teaches of generating a structured medical note comprising of a field for subjective information, a field for objective information, and a third field for assessment information by scanning relevant medical records of a patient, however does not teach of the use of a machine learning network implemented on one or more processors configured to distinguish between speech of the medical provider and speech of the patient and the use of a tele-presence device to establish communication between a physician and patient
US 2012/0323572 A1 to Koll et al. teaches of an interface system that lets a user edit a transcription of audio to text, however does not teach of the use of a machine learning network implemented on one or more processors configured to distinguish between speech of the medical provider and speech of the patient and the use of a tele-presence device to establish communication between a physician and patient.
Additionally, NPL “An intelligent listening framework for capturing encounter notes from a doctor-patient dialog” to Klann et al. teaches of automatically transcribing an encounter between a patient and medical provider to generate a note from the conversation, however does not teach of the use of a tele-presence device and generating a note comprising of a field for subjective information, a field for objective information, and a third field for assessment information.
Additionally, WO 2014/197669 A1 to SADEGHI teaches of generating a medical summary from a narrative of a radiologist examining medical images and by freely editing the generated note, however does not teach of the use of a tele-presence device to establish communication between a physician and patient and does not teach of generating a note comprising of a field for subjective information, a field for objective information, and a third field for assessment information.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONSTANTINE SIOZOPOULOS whose telephone number is (571)272-6719. The examiner can normally be reached Monday-Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONSTANTINE SIOZOPOULOS/
Examiner
Art Unit 3686



/LINH GIANG LE/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        6/20/22